               Case 3:19-cr-00700-RS Document 66 Filed 11/25/20 Page 1 of 2



 1

 2

 3                                 IN THE UNITED STATES DISTRICT COURT
 4                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                        SAN FRANCISCO DIVISION
 6

 7    United States of America,                              Case No.: CR 19–700 RS
 8                    Plaintiff,                             Order Continuing Change Of Plea
                                                             Hearing And Excluding Time
 9            v.                                             Under The Speedy Trial Act
10    Froylan Sanchez,
                                                             Court:           Courtroom 3, 17th Floor
11                    Defendant.
12
           Based on the assertions and agreement of the parties, as set forth in this stipulation this Court
13
     finds that a continuance of the change of plea hearing from November 30, 2020, until the next
14
     available date the week of January 11, 2021, is warranted. The Court further finds that the ends of
15
     justice served by excluding time from November 3, 2020, through the next court date from
16
     computation under the Speedy Trial Act outweigh the best interests of the public and the defendants
17
     in a speedy trial, and that a failure to exclude time during this period would deny defense counsel the
18
     reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
19
     18 U.S.C. §3161(h)(7)(A), (B)(iv).
20
           Accordingly, IT IS HEREBY ORDERED that the change of plea hearing in the above-captioned
21
                                                            January 25, 2021 at 1:00 pm
     matter now set for November 30, 2020, be continued to ___________________________. IT IS
22
                                                                   January 25, 2021
     FURTHER ORDERED that the time from November 3, 2020, through ______________________
23
     shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
24

25

26

27

28

     [PROPOSED] ORDER CONTINUING STATUS CONFERENCE AND EXCLUDING TIME UNDER THE SPEEDY TRIAL ACT
     SANCHEZ, CR 19–700 RS
                                                         1
               Case 3:19-cr-00700-RS Document 66 Filed 11/25/20 Page 2 of 2



 1

 2

 3

 4               IT IS SO ORDERED.

 5

 6   Dated:       November 25, 2020
                  ______________
                                                             RICHARD SEEBORG
 7                                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER CONTINUING STATUS CONFERENCE AND EXCLUDING TIME UNDER THE SPEEDY TRIAL ACT
     SANCHEZ, CR 19–700 RS
                                                         2
